DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This communication contains an examiner’s amendment in response to the notice of allowance mailed 13 May 2022. Claim 15’s dependency has been changed to depend on claim 10 instead of previously canceled claim 14. Claims 1-13 and 15-21 remain allowed.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Brian E. Moore, Reg. No. 75,793 on 19 May 2022.

The application has been amended as follows: 
Claim 1. (Previously Presented)
Claims 2-9. (Original)
Claims 10-11. (Previously Presented)
Claims 12-13. (Original)
Claim 14. (Canceled)
Claim 15. (Currently Amended) The compressor of claim [14]10,
wherein the processing element is further configured to:
	maintain a table of (index, item) pairs for TCP options included in headers of the data stream.
Claim 16. (Original)
Claims 17-19. (Previously Presented)
Claim 20. (Original)
Claim 21. (Previously Presented)


Reasons for Allowance
The claims remain allowed for the same reasons as presented in the notice of allowance mailed 13 May 2022.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Angela Widhalm de Rodriguez whose telephone number is (571)272-1035. The examiner can normally be reached M-F: 6am-2:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thu Nguyen can be reached on (571) 272-6967. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/A.M.W/Examiner, Art Unit 2452                                                                                                                                                                                                        19 May 2022


/Patrice L Winder/Primary Examiner, Art Unit 2452